PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
Claimant seeks payment of the sum of $245.56 for unpaid bills representing small purchases made by the respondent between June, 1974 and April, 1976. In its Answer, respondent admits the validity of the claim and further states that there were sufficient funds on hand at the close of the fiscal years in question from which the claims could have been paid.
Based on the foregoing, an award in the amount of $245.56 is hereby made to the claimant.
Award of $245.56.